ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Dan Hu on August 30, 2022.
	Claim 11: The computing device of claim 10, wherein the non-transitory storage medium stores further instructions [[are]] executable on the processor to:  
apply optical character recognition on the image of the license plate to obtain an identification of the second vehicle ;
and perform a database query based on the identification to obtain the maintenance history.
	Claim 12: The computing device of claim 10, wherein the non-transitory storage medium stores further instructions [[are]] executable on the processor to:
	based on an image of the second vehicle acquired by the camera, determine a vehicle make and model of the second vehicle;
and confirm that the information of the license plate matches the vehicle make and model.
Claim 17: The computing device of claim 10, wherein the non-transitory storage medium stores further instructions [[are]] executable on the processor to: determine, based on the maintenance history, that the second vehicle has the worn or failed component, wherein the creating of the risk profile is based on the determining.
Claim 18: The computing device of claim 10, wherein the non-transitory storage medium stores further instructions [[are]] executable on the processor to: obtain collision statistics of an intersection, wherein the creating of the risk profile is further based on the collision statistics.
Claim 20: The non-transitory computer readable medium of claim 19, comprising further instructions that upon execution cause the computing device to: determine, based on the maintenance history, that the second vehicle has the worn or failed component, wherein the creating of the risk profile is based on the determining.
Claim 21: The non-transitory computer readable medium of claim 19, comprising further instructions that cause the computing device to: obtain collision statistics of an intersection, wherein the creating of the risk profile is further based on the collision statistics.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Pedersen, et al., WO 2018/106757 A1, teaches a system for a first vehicle where a risk profile of a nearby second vehicle is created and used to determine an evasive action of the first vehicle. With regard to independent Claims 1, Pedersen, taken either independently or in combination with other prior art references of record, fail to teach or render obvious using not just the maintenance record of the second vehicle when calculating the risk profile, but the maintenance record of a worn or failed component of the second vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661